The Attorney          General of Texas
                                        February 19. 1982

k13KWHITE
aorneyGeneral

                       Ronorable Royal Rart                     Opinion No.   MJ-445
-    CourtBullding     Dis’rlct Attorney
aSOX
                       Tom Creea CountyCouht=e                  Re:   Salary of county auditor
sun,TX. 78711.2yB
~75.2591               San Angelo, Texas   76903
*x Olom74-1367
*eoph 512l4750266      Dear Mr. Hart:

                            You ask:
mMainst.. sunslroo
ml, TX. 752014708
YIU-SOU                          Is the county auditor’s salary limited by the
                                 amount paid to the person performing the duties of
                                 sssessor and collector of taxes in the county or
                                 by the amount paid to the holder of the
                                 constitutional ‘officeof ta*~assessor~collector?

                            Article 1645, V.T.C.S.. provides in pertinent part as foll~s:

                                 In any county having a populstioi of 35,000
                                 inhabitants or over according to the last
                                 preceding Federal Census, or having a tax
mmadway.
      sutta312                   valuation of $35,OOO,OOQ or over according to the
                                 last approved t+x rolls, there shall be ~appointed
%zi%      7040’9(70              every two years an auditor of accounts and
                                 finances, the title of said office to be County
0 N. Tenth Suite 6               Auditor, who shall hold his off Ice for two years
                                 and who shall receive as comoensatl&n for his
sz        70501-1aea             services an annual salsq from the County General
                                 Fund of not more’ than the amount allowed or paid
htalnPtam,sutte490               the Assessor-Collector of Taxes In his county....
wntonto.TX.7m52797               (Emphasis added).
@254191
                                 .YOU advise that. pursuant to section 6.24 of the Property Tax
                       Code, Tom Green County entered into an agreement which calls for
                       another taxing unit to perform duties relating to the assessment and
                       colleition of taxes for the county. Thus, the person vho holds the
                       constitutional office of assessor and collector of taxes for the
                       c o u nty   l see article VIII, section 14 of the Texas Constitution, no
                       longer performs those duties.

                            The meaning of the underscored portfon of article 1645 is not
                       entirely free from doubt. and the language is therefore subject to
constrttction. See Ex parte Roloff, 510 S.W.2d 913 (Tex. 1974). Our
objective in construing this language must be to ascertain and then
give effect to the legislature's intent. Calvert v. Texas Pipe Line
Company, 517 S.W.2d 777 (Tex. 1974).

     The language creating the limitation on a county auditor's salary
was first inserted in article 1645 in 1941. Acts 1941. 47th Leg., ch.
601. at 1331. We no&‘ that the 1941 version of the Statute referred
to the "Assessor and Collector of Taxes," which is the precise
terminology used in article VIII, section 14 of the Texas
Constitution. while the 1955 and subsequent versions have referred to
the "Assessor-Collector of Taxes." Acts 1955. 54th Leg., ch. 414. at
1117.

     The arrangement now permitted by section 6.24 of the Property Tax
Code, ,whereby a county may contract    with another taxing unit to
perform duties relating to the assessment and collection of county
taxes, vas unknovn in 1941 when the salary limitation was first placed
in article 1645. At that time, these duties were performed by the
holder of the constitutional office of county tax assessor-collector.
Thus, it is obvious that when the legislature first created,the salary
limitation, it must have had the constitutional officer in mind. This
conclusion is buttressed by the fact that, as we have noted, the 1941
limitation referred to the "Assessor and Collector of.Taxes." the same
1-8-w    - complete with upper case letters - used in article VIII,
section 14 of the Texas Constitution.

     Since the 1955 amendments, article 1645 has referred 'to the
"Assessor-Collector of Taxes." In our opinion; however, this slight
change in terminology is inconsequential. In 1955. just as in 1941.
the person holding the constitutional office of           county tax
assessor-collector perfqrmed duties relating to the assessment, and
collection of taxesfor s county; thus, the 1955 legislature must have
also intended for the term to signify the constitutional office of tax
assessor-collector.

     Article,1645 was again amended in 1979, Acts 1979. Sixty-sixth
Legislature. chapter~395. at 870. the same year that the Property Tax
Code was enacted. The underlined language in .the statute        was.
howaver, reenacted in the exact form in which it had existed since
1955; Thus, the question becomes: When the legislature reenacted
this Iauguage. which for 38 years had referred to the constitutional
office of tax assessor-collector, did it intend for the language to
ssaume a new meaning?

     We believe not. We recognize that it might be argued that the
same legislature that amended article 1645 also enacted the Property
Tax Code. and that because it knew that a county's tax assessment and
collection duties could henceforth be performed by someone other than
the constitutional assessor and collector, it must have intended for
the article 1645 limitation to refer to the person who actually
performs the duties. But this argument assumes a link between the
Property Tax Code and article 1645 that does not necessarily exist.
The mere fact that the legislature created a means whereby someone
other than the county tax assessor-collector may perform duties
relating to the assessment and collection of taxes for a county does
not indicate that it intended to change the meaning of the term
"Assessor-Collector of Taxes" in article 1645. Even in a county which
chooses an alternative means of tax assessment and collection, the
county tax assessor-collector vi11 have a number of duties to perform;
thus, it is entirely reasonable to assume that the legislature
intended for the term to continue to refer to the constitutional
officer.

     If the legislature had intended to effect a change in the meaning
of article 1645 when it amended the statute in 1979, we believe it
would have done so clearly and unequivocally. It could also have done
so in ~1981. The fact that it made no change compels us to conclude
that it intended for the term "Assessor-Collector of Taxes" to retain
its traditional meaning.

                               S U W M A~R Y

                Under article 1645. V.T.C.S., a county
           auditor's salary is limited by the amount paid to
           the holder of the constitutional office of
           assessor and collector of taxes.

                                        ~twatwa



                                           HARK      WRITE
                                           Attorney General of Texas

JOHN W. FAINTER. JR.
First Assistant Attorney   General

RICklARDE. GRAY III
Executive Assistant Attorney General

.Preparedby Jon Bible
Assistant Attorney General




                                     p. 1536
                                    (MM-445)




APPROVRD:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Hoellinger




                              p.   1537